IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GERALDINE ROBINSON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4361

PELOTON, INC AS ASSIGNEE
OF INDEPENDENT BANK,

      Appellee.

_____________________________/

Opinion filed May 17, 2017.

An appeal from an order of the Circuit Court for Duval County.
Elizabeth A. Senterfitt, Judge.

Geraldine Robinson, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

WOLF, RAY, and BILBREY, JJ., CONCUR.